Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 1 of 19 PAGEID #: 286




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

LIBERTARIAN PARTY OF OHIO, et al.,                    :
                                                      :
          Plaintiffs,                                 :       Case No. 2:19-cv-2501
                                                      :
              v.                                      :       Judge Algenon Marbley
                                                      :
DEGEE WILHEM, et al.,                                 :
                                                      :
         Defendants.                                  :


                        REPLY IN SUPPORT OF MOTION TO DISMISS



       Defendant Commission Members filed a motion to dismiss because this Court lacks

personal jurisdiction based on Plaintiffs’ failure to properly serve the Commission Members,

Plaintiffs lack standing, this Court should abstain pursuant to Burford, and Plaintiffs have failed

to state a claim for relief.    And nothing in Plaintiffs’ response in opposition changes the

conclusion that this Court should dismiss Plaintiffs’ complaint in its entirety.

       The central point of Plaintiffs’ complaint is that they wanted certain groups prosecuted by

the Commission Members for alleged violations of Ohio’s election law. The Commission

Members disagreed and found that there was no probable cause. 1 Because the Plaintiffs were

unsuccessful in having third parties prosecuted, they now seek to have this Court act as an



1
  Contrary to Plaintiffs’ position that the Commission Members do not challenge whether there
were violations of Ohio law, see Pls. Resp., doc. 11, at 11-12, the Commission Members’
position continues to be that there was no probable cause for a violation. Whether a violation
had occurred is a matter of law that this Court need not accept as true, contrary to Plaintiffs’
assertions. However, this Court need not and should not delve into the nuances of Ohio election
law to determine whether the groups violated the law. That was the task of the Commission
Members, and they already have made that determination.
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 2 of 19 PAGEID #: 287




appellate court over the decisions of the Commission Members. But just as this Court cannot

proceed as an appellate court for state-court decisions, this Court should not act as an appellate

court over state-administrative decisions. And therefore, this Court should dismiss Plaintiffs’

claims.

          Furthermore, this Court should not convert the Commission Members’ motion to dismiss

into a motion for summary judgment. Only when the motion to dismiss presents matters outside

of the pleadings can a court convert the motion into one for summary judgment. Fed. R. Civ. P.

12(d). The Commission Members’ motion was not responsive to Plaintiffs’ motion for summary

judgment and did not cite to their motion or even address the arguments contained therein. See

generally doc. 7. Instead, on the same day, the Commission Members sought to stay briefing on

that motion for summary judgment, which this Court granted. While Plaintiffs may have strayed

from the pleadings, the Commission Members’ motion to dismiss is entirely based on Plaintiffs’

complaint; and therefore, there is no reason to convert their motion.

A.        This Court Does Not Have Personal Jurisdiction over the Commission Members.

          The burden is on the Plaintiffs to prove that this Court has personal jurisdiction. Beydoun

v. Wataniya Rests. Holding, Q.S.C., 768 F.3d 499, 504 (6th Cir. 2014). Yet, they have failed.

          Part of personal jurisdiction is proper service on the defendants. Amen v. Dearborn, 532

F.2d 554, 557 (6th Cir. 1976) (quotation omitted); see also Boulger v. Woods, 917 F.3d 471, 476

(6th Cir. 2019) (“In the absence of proper service of process, consent, waiver, or forfeiture, a

court may not exercise personal jurisdiction over a named defendant.” (quotation omitted)). Due

process even requires proper service. Amen, 532 F.2d at 557. Proper service on individual

defendants is accomplished pursuant to Rule 4(e), which allows service by (1) following state

law for serving summons, (2) delivering a copy to the individual personally, (3) leaving a copy at



                                                   2
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 3 of 19 PAGEID #: 288




the individual’s dwelling or usual place of abode, and (4) delivering a copy to an agent

authorized by appointment or by law to receive service. Id.

       Plaintiffs admit that they did not serve the Commission Members pursuant to that rule,

and they do not even allege or argue that the Attorney General is an agent authorized to receive

service. See doc. 11 at 4-6. Rather, they attempted to use Rule 4(j)—service for the state. This

is improper. First, the Sixth Circuit already determined that defendants, sued in either their

individual or official capacities, must be served as an individual. Amen, 532 F.2d at 557.

Plaintiffs are wrong in arguing that Amen permits service on the state for official capacity suits.

The only service discussed in Amen is individual service. The Court noted that service must be

proper even for official capacity cases. Id. There the only individuals served were secretary to

the city clerk and the city director of elections. Id. Because the individuals sued in their official

capacity were not served in person, at their residence, or through an authorized agent—all

individual service methods—proper service had not been effected. Id. This is in contrast to the

Court’s conclusion that the plaintiffs properly served the city because service on the clerk’s

office was sufficient under state law. Id. at 558. If the Court’s decision had been as Plaintiffs’

claim—that service just has to occur on officials and need not be individual service—then

service on the clerk’s office also would have sufficed for the individual defendants. It did not

however because individual service is in fact a requirement when an individual is a defendant,

whether in their official or individual capacities.

       Furthermore, Plaintiffs’ argument that service was proper because suing the Commission

Members in their official capacity means that they are suing the State also is unavailing. In Will

v. Michigan Dep’t of State Police, 491 U.S. 58, 72 (1989), the Supreme Court held that, for

purposes of § 1983, individuals sued in their official capacities were not “persons” under the



                                                  3
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 4 of 19 PAGEID #: 289




statute. Rather, those officials were the state itself. Id. If this was the end of the analysis,

Plaintiffs might win on their personal jurisdiction claim, but the rest of their complaint, which is

based on § 1983, would be easily dismissed. The Commission Members would be the state, so

service on the Attorney General would be proper, but as the state, they would not be persons

under § 1983, so Plaintiffs cannot bring their claims.         As great as that would be for the

Commission Members, the Supreme Court said more. The Court specifically said that when

those officials are sued for injunctive relief they are persons because “official-capacity actions

for prospective relief are not treated as actions against the state.” Id. Thus, as Plaintiffs’

complaint is an attempt at an injunction for prospective relief, the Commission Members are not

the state, and therefore, cannot be served as the state.

       Looking into the exception that allows Plaintiffs’ to bring their claims in the first place is

instructive. Plaintiffs rely on the Ex parte Young exception to Eleventh Amendment immunity.

Compl. at 1. For this exception, the official is “stripped of his official or representative character

and is subjected in his person to the consequences of his individual conduct.” Ex parte Young,

209 U.S. 123, 160 (1908) (emphasis added). Likewise, the Sixth Circuit has held that “a state

official sued in his official capacity for prospective equitable relief is generally not regarded as

the state for purposes of the Eleventh Amendment and the case may proceed in federal court.”

MacDonald v. Village of Northport, 164 F.3d 964, 970 (6th Cir. 1999). If the Commission

Members were truly the “State,” then not only would they not be persons under § 1983, they also

are immune from suit under the Eleventh Amendment. Again, this would be great for the

Commission Members—this Court would have personal jurisdiction but clearly not subject

matter jurisdiction. Alas, it is not so. For the purposes of this case, the Commission Members,




                                                  4
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 5 of 19 PAGEID #: 290




even in their official capacity, are individuals (and therefore persons and not granted immunity),

but also they must be served as individuals. Plaintiffs did not do so.

       Lastly, Plaintiffs reliance on other district court decisions is unavailing. Importantly,

none of those decisions are from the Sixth Circuit, doc. 11 at 4-5, which is not surprising as the

Sixth Circuit already has said service must be made on the individual not the state. Therefore,

this Court is not bound by those decisions. Peters v. Univ. of Cincinnati College of Med., 2012

U.S. Dist. LEXIS 126426 (S.D. Ohio Sept 6, 2012) (noting that a prior district court decision had

“no precedential value” and that the court was “not bound by its holding or rationale” as district

courts are “not bound by another district court’s decision, or even an opinion by another judge of

the same district court” (quotation omitted)). Because those other district court’s decisions did

not consider the interplay between official-capacity suits and the Eleventh Amendment or the

definition of a person, this Court should not follow their holdings.

       Rather, this Court should follow the Sixth Circuit’s guidance and find that service on the

individual was required. Because Plaintiffs did not individually serve the Commission Members,

this Court does not have jurisdiction and should dismiss this complaint.

                                              * * *

       To the extent that this Court disagrees (or that it finds the service issue not yet ripe given

that Plaintiffs have 120 days to perfect service), this Court should dismiss for the following other

reasons.

B.     Plaintiffs Lack Standing to Bring Their Selective Enforcement Claims

       Standing is a “threshold question in every federal case,” and “the question of standing is

whether the litigant is entitled to have the court decide the merits of the dispute or of particular

issues.” Swetic Chiropractic & Rehab. Ctr., Inc. v. Foot Leverlers, Inc., 235 F. Supp.3d 882,

886 (S.D. Ohio 2017). To establish constitutional standing, Plaintiffs must show that: (1) they
                                                 5
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 6 of 19 PAGEID #: 291




have suffered “a concrete and particularized injury,” whether actual or imminent; (2) the injury is

traceable to the defendant; and (3) a favorable judgment will provide redress. Morrison v. Bd. of

Educ., 521 F.3d 602, 608 (6th Cir. 2008). Similar to personal jurisdiction, Plaintiffs have the

burden to show that they have standing to bring their claims. Id. Plaintiffs have failed in relation

to their selective enforcement claims (Counts 2 and 3).

       And nothing in Plaintiffs’ response in opposition suggests otherwise. Plaintiffs allege

two injuries associated with their selective enforcement claims: (1) the gubernatorial debates

illegally excluded the Plaintiffs and (2) the Commission Members did not enforce Ohio’s law

regarding those debates.     Doc. 11 at 13.     The first alleged injury is not traceable to the

Commission Members, as they took no part in organizing, establishing, or conducting the

gubernatorial debates.     See generally Compl.      The second alleged injury—the failure to

prosecute another—is not actionable. As previously noted, the Supreme Court has consistently

held that “a citizen lacks standing to contest the policies of the prosecuting authority when he

himself is neither prosecuted nor threatened with prosecution.” Linda R. S. v. Richard D., 410

U.S. 614, 619 (1973). Plaintiffs do not have a “judicially cognizable interest in the prosecution

or nonprosecution of another.” Id. Even when the plaintiff is the victim of a crime, they still

lack standing “to bring a § 1983 action based upon the lack of prosecution of others.” Stiltner v.

Donini, 2019 U.S. Dist. LEXIS 72032, at *6 (S.D. Ohio Apr. 1, 2019); see also Runyon v. Glynn,

2002 U.S. Dist. LEXIS 18554, at *41 (W.D. Mich. May 6, 2002) (“Simply put, members of the

general public (even if they claim to be witnesses or victims to a crime) lack standing to enforce

the criminal laws or to seek a judicial order compelling initiation of a criminal prosecution.”).

       In an attempt to avoid the obvious result that they lack standing, Plaintiffs cite to one

Supreme Court case and a number of cases from other circuits relating to police protection. Doc.



                                                 6
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 7 of 19 PAGEID #: 292




6 at 16-17 (incorporated by reference in doc. 11 at 12). However, these cases do not support a

finding of standing. First, neither the Supreme Court case nor any of the circuit court cases even

discuss standing; and therefore, offer little, if any, support to Plaintiffs’ claim of standing. See

generally DeShaney v. Winnebago Cty. Dep’t of Social Servs., 489 U.S. 189 (1989); Elliot-Park

v. Manglona, 592 F.3d 1003 (9th Cir. 2010); Hilton v. City of Wheeling, 209 F.3d 1005 (7th Cir.

2000); Estate of Macias v. Ihde, 219 F.3d 1018 (9th Cir. 2000); Mody v. City of Hoboken, 959

F.2d 461 (3d Cir. 1992); Watson v. Kansas City, 857 F.2d 690 (10th Cir. 1988). Whereas, Linda

R. S. was directly related to standing with the Court specifically finding that an individual did not

have standing to contest the prosecuting decisions of others when that person is not prosecuted or

threatened with prosecution. 410 U.S. at 619. Plaintiffs make no claims that the Commission

Members prosecuted them or threatened to prosecute them. See generally Compl.

       Second, all but one case details specific injuries that resulted from the alleged denial of

police protection. See Deshaney, 489 U.S. at 191 (child beaten and permanently injured); Hilton,

209 F.3d at 1006 (issued multiple citations); Macias, 219 F.3d at 1026 (death); Mody, 959 F.2d

at 462 (death); Watson, 857 F.2d at 693 (raped, beaten, and stabbed); Burnett v. Springfield

Township, 2014 U.S. Dist. LEXIS 92216, at *3 (financial loss in excess of $16,000). Plaintiffs

have no such allegations against the Commission Members. See generally Compl. Their sole

allegation is that the Commission Members did not find probable cause and prosecute the groups

and individuals involved in the gubernatorial debates. Doc. 11 at 13. Under Linda R.S., that

allegation is wholly insufficient to establish standing for selective enforcement claims.

       Lastly, Plaintiffs citation to La Botz v. Fed. Election Comm., 889 F. Supp.2d 51 (D.D.C.

2012) is inapposite. La Botz involved the alleged violation of federal law and the Federal

Election Commission’s determination whether a violation had occurred. There, the FEC found



                                                 7
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 8 of 19 PAGEID #: 293




that there was no violation, and the complainant appealed to the district court. Id. at 55. While

the district court found that an allegation of exclusion from a debate in violation of federal law

was sufficient to establish standing, id. at 56-57, there is an important difference. Federal law

specifically provides that any party aggrieved by an order of the FEC may file a petition with the

District Court for the District of Columbia. 52 U.S.C. § 30109. Thus, federal law provides for

an appeal of the FEC’s decision to the district court. The same is not true here. No statute—

state or federal—gives this Court appellate jurisdiction over the decisions of the Ohio Elections

Commission. Plaintiffs may pursue their state-court appeal, and the state court can determine,

under Ohio law, whether Plaintiffs have standing to challenge the Commission’s decision and if

so, whether that decision was correct. Plaintiffs, however, have no standing to ask this Court to

make those decisions.

       Because Plaintiffs have no legally cognizable interest in the prosecution of others, they

do not have standing to raise their selective enforcement/nonenforcement claims. Accordingly,

this Court should dismiss those claims for want of jurisdiction.

C.     This Court Should Also Abstain from Exercising Jurisdiction Pursuant to Burford v.
       Sun Oil Co., Inc.

       As an initial matter, Plaintiffs are incorrect that Burford does not direct dismissal but only

a stay in the federal proceedings. To see why it is incorrect, this Court needs to look no further

than Burford v. Sun Oil Co., 319 U.S. 315 (1943), itself. In Burford, the Sun Oil Company

attacked the validity of an order of the Texas Railroad Commission granting Burford a permit to

drill oil wells on a small plot of land. 319 U.S. at 316. However, when Sun Oil brought a claim

in federal court against the Railroad Commission, the Supreme Court held that the district court

correctly dismissed its complaint because the state court’s judicial review of the Commission’s

decisions was adequate. Id. at 334. The Sixth Circuit has also directed dismissal in cases


                                                 8
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 9 of 19 PAGEID #: 294




involving Burford abstention. See Ada-Cascade Watch Co v. Cascade Resource Recovery, Inc.,

720 F.2d 897, 906 (6th Cir. 1983) (abstaining from deciding the issues presented by the

appellants and remanding to the district court with instructions to dismiss the action);

MacDonald v. Village of Northport, 164 F.3d 964, 973 (6th Cir. 1999) (concluding that Burford

abstention and the Eleventh Amendment created “grounds together” to dismiss the case).

Accordingly, contrary to Plaintiffs’ argument, Burford abstention is grounds for dismissal of a

case in federal court.

       The remaining arguments—that (1) Burford abstention does not apply to First

Amendment challenges, and (2) Plaintiffs’ case does not implicate important matters of Ohio

law—also fail.

       1.        Plaintiffs’ claims that Burford does not apply to First Amendment challenges
                 is wholly inaccurate.

       Plaintiffs go to great lengths in their response to argue that Burford abstention does not

apply in cases involving the First Amendment. These efforts are futile and filled with many

inaccuracies. First, Plaintiffs claim that Burford abstention has never been applied by any court

in a case raising a facial First Amendment challenge.        Doc. 11 at p. 7.     And Plaintiffs

characterize their challenge as a facial challenge. Id. at p. 10. It appears that Plaintiffs have

misunderstood the scope of the Commission Members’ Burford claim—the Commission

Members have only raised Burford abstention relating to Plaintiffs’ second and third counts, not

to count one. See doc. 7 at 14. Plaintiffs makes clear that their First Amendment challenge in

count two is as-applied, not facial (count three is an equal protection claim). See Compl. at 50

(noting in its heading that count two is “as-applied First Amendment challenge”). Accordingly,

Plaintiffs’ arguments regarding the applicability of Burford to facial First Amendment challenges

is unavailing.


                                               9
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 10 of 19 PAGEID #: 295




       Second, courts have indeed applied Burford in the First Amendment context. In Ohio ex

rel. Armstrong v. Stow-Munroe Falls CSD Bd. of Educ., 2013 U.S. Dist. LEXIS 137809 (N.D.

Ohio Sept. 25, 2013), the plaintiff, a member of the Stow-Munroe Falls Board of Education,

brought suit against the Board and five of its members alleging numerous state law violations

involving Ohio’s Open Meetings Act, defamation, and improper reprimand, as well as a claim

that the defendants had violated the plaintiff’s First Amendment right to free speech. Id. at *5.

However, the Northern District determined that Burford abstention was appropriate in that

instance because “whether plaintiff, as an elected public official in Ohio entitled to attend

executive sessions of the Board that are not open to the public, is permitted, under the guise of

‘free speech,’ to disclose confidential information learned during those executive sessions is a

question so closely aligned to the issues raised in state law claims that it should also be answered

by a state court.” Id. at *11. The court specifically noted that “this is a situation where federal

abstention with respect to the First Amendment claim is appropriate.” Id. The court determined

that it was for a state court to determine the interplay between the parties’ different obligations.

Id. at *13-14. Likewise, it is for Ohio officials to determine whether the groups associated with

the gubernatorial debates violated Ohio election law—not this Court.

       Third, Plaintiffs fail to distinguish between cases that challenge statutes or regulations

themselves and cases that challenge the outcome of an administrative appeal. Plaintiffs cite a

number of cases that raise some questions as to whether Burford abstention can be raised in the

First Amendment context, doc. 11 at 8, but these cases are inapposite as they relate to

challenging statutes not administrative actions.

       For example, in Felmeister v. Office of Attorney Ethic, Div. of N.J. Admin. Office of

Courts, 856 F.2d 529, 530 (3d Cir. 1988), the Third Circuit declined to apply Burford when



                                                   10
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 11 of 19 PAGEID #: 296




plaintiffs brought a First Amendment challenge to an attorney advertising rule itself. Likewise,

in Boegart v. Land, 675 F. Supp.2d 742, 744 (W.D. Mich. 2009), the plaintiff’s claim centered

on a First Amendment challenge to a specific statute—namely Mich. Comp. Laws § 168.957.

These cases are in contrast to cases involving a challenge to the outcome of administrative or

executive proceedings, like in Armstrong or in the case at bar, where courts do consider that

Burford abstention is appropriate.

       Fourth, nothing in Habich v. City of Deaborn, 331 F.3d 524 (6th Cir. 2003), requires a

different result. In fact, Habich supports a finding that Burford abstention applies. While the

Sixth Circuit declined to apply Burford, its main reason for doing so was that the plaintiff’s

federal claim “had no relationship to the state proceedings.” Id. at 533. The state and federal

courts were considering completely separate issues, so there was no concern that the federal

court would interfere with the proceedings or orders of the state administrative agencies. Id. at

532-33. Not so here. Counts two and three directly related to the Commission’s administrative

determinations and involve the same issues that are being appealed to the state court. Plaintiffs

even seek an order overturning the Commission’s determination and a remand back to the

Commission to reconsider its order. If that is not interference in the proceedings and orders of a

state administrative agency, what would be? As a result, Burford abstention is warranted in the

present action.

       2.         Plaintiffs’ case does implicate a statewide administrative scheme and involves
                  difficult questions of state law.

       This Court should grant the Commission Members’ motion to dismiss because the current

action is truly entangled in state law. The Commission Members would agree that, if the federal

claim has no relation to the state law issue, then Burford abstention is unlikely to apply. Indeed,

the Sixth Circuit has held that Burford abstention does not apply when allegations “derive solely


                                                11
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 12 of 19 PAGEID #: 297




from federal law and do not involve a state law issue that is entangled in a skein of state law.”

Devlin v. Kalm, 493 F. App’x 678, 683 (6th Cir. 2012) (emphasis added) (quotation omitted).

But Plaintiffs complaint makes abundantly clear that their selective enforcement claims are

“entangled in a skein of state law.”

       For example, Plaintiffs spend fourteen pages of their complaint detailing Ohio law and

attempting to explain why the gubernatorial debates violated that law. See Compl ¶¶ 99-176.

Furthermore, the alleged state-law violations are intertwined with Plaintiffs’ claims of political

animus. Id. ¶¶ 207-16. Indeed, Plaintiffs attempt to infer political animus precisely because the

Commission Members did not agree with the Plaintiffs’ interpretation of Ohio law. Id. There is

no other “evidence” of animus (and that is because such animus does not actually exist). Thus, if

this Court denies the motion to dismiss and proceeds to consider the full merits of Plaintiffs’

claims, the selective enforcement claims are not solely, or even primarily, derived from federal

law, but are entangled issues related to state law. And these are not necessarily easy issues of

state law either—as there is no prior precedent and there is clearly a disagreement regarding how

Ohio law applies.

       Furthermore, unlike in Devlin, Ohio’s courts have considered First Amendment issues

related to the Ohio Elections Commission. Specifically, in Magda v. Ohio Elections Comm’n,

10th Dist. Franklin No. 14AP-929, 2016-Ohio-5043, the Commission Members had found that

Magda had violated R.C. 3517.21(B)(1) for making false statements on campaign materials. Id.

at ¶ 2. Magda filed an appeal in the Franklin County Court of Common Pleas and raised First

Amendment challenges to the statute.        While the common pleas court rejected Magda’s

challenge, the Tenth District held that R.C. 3517.21(B)(1) violated the First Amendment and was

therefore unconstitutional on its face. Id. at ¶¶ 7, 37. Accordingly, any fear that Ohio courts are



                                                12
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 13 of 19 PAGEID #: 298




unable to properly handle First Amendment challenges involving administrative decisions is

unwarranted.

       Because counts two and three involve difficult questions of state law and would be

disruptive of Ohio’s efforts to have a coherent policy, Burford abstention applies. This Court

should decline to be an appellate court for the Ohio Elections Commission. Indeed, if this Court

started to involve itself in the Commission’s decisions and granted Plaintiffs’ request for

essentially a remand back to the Commission, it is not hard to imagine that many more people

who disagree with the Commission’s decision will fly inappropriately to federal court for

redress. This is the precise outcome that Burford means to avoid. There is an appropriate state

appellate procedure that aggrieved parties can use to challenge final decisions of the

Commission—that procedure does not involve an appeal to federal court. For these reasons, this

Court should abstain from considering Plaintiffs’ second and third counts and dismiss them from

the complaint.

D.     Plaintiffs Also Fail to State Any Viable Constitutional Claim.

       As argued in the motion to dismiss, Plaintiffs have not and cannot state a constitutional

violation for any of their claims. And nothing in their response in opposition warrants a different

conclusion.

       1.        The Commission’s bipartisan membership complies with the First
                 Amendment.

       In responding to the motion to dismiss, Plaintiffs rely almost exclusively on a Third

Circuit case involving state-court judges and claim that the Commission Members are like judges

because they are not policymakers. See doc. 6 at 6-12 (incorporated by reference in doc. 11).

However, Plaintiffs ignore that the Supreme Court already has determined that party affiliation is

an “acceptable requirement” for some positions. Branti v. Finkel, 445 U.S. 507, 517 (1980).


                                                13
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 14 of 19 PAGEID #: 299




Indeed, “[u]nder some circumstances, a position may be appropriately considered political even

though it is neither confidential nor policymaking in character.” Id. at 518. One “obvious

example” of such circumstance is when “a State’s election laws require that precincts be

supervised by two election judges of different parties.” Id. (emphasis added). While precinct

officials do not engage in policy decisions, “party membership [is] essential to the discharge” of

their duties. Id.

        Following Branti, the Sixth Circuit has recognized four categories of positions in which

political affiliation can be considered. McCloud v. Testa, 97 F.3d 1536, 1557 (6th Cir. 1996).

While three of the four categories have some measure of policymaking authority, the fourth

category does not. Id. The fourth category allows positions to be filled based on party affiliation

in order to “balance[e] out political party representation.” Id. Specifically, that balance can be

one Democrat and one Republican—the Court did not require representation from the minor

parties. Id. at 1557 n.33. The Commission follows this formula. It has three members from

each of Ohio’s two major political parties and one unaffiliated member. Ohio Rev. Code

§ 3517.152(A). The Commission consists of election officials—their sole jurisdiction involves

violations of certain Ohio election laws. Any comparison to presidential or gubernatorial cabinet

positions is inapposite. Both the Supreme Court and the Sixth Circuit have held that election

positions are different, and therefore, can be treated different by requiring a balance of party

affiliation. And Plaintiffs suggestion that there is no authority to support the Commission’s

membership completely ignores both Branti and McCloud.

        Plaintiffs reliance on Adams v. Governor, 914 F.3d 827 (3d Cir. 2019) also fails, as it

provides an inapt comparison between judges and the Commission.               Unlike judges, the

Commission Members perform a largely executive role. Billis v. Ohio Elections Comm’n., 766



                                                14
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 15 of 19 PAGEID #: 300




N.E.2d 198, 199-200 (Ohio Ct. App. 2001). This distinction is important, as the Third Circuit

distinguished judges from “multimember deliberative bodies” that did not have “purely judicial

functions.”   Adams, 914 F.3d at 842.        While the Commission may at times take on a

quasi-judicial role, it is not “purely judicial” in contrast to state-court judges. Indeed, many of

their functions are executive and investigatory in nature rather than judicial. See Billis, 766

N.E.2d at 199-200.

       Furthermore, the need to balance partisanship is readily apparent for the Commission

unlike for judges where the primary concern is “the impartiality of individual” judges. Adams,

914 F.3d at 843. The Commission’s review is also narrowly confined to election conduct. See

Ohio Rev. Code § 3517.154. In this context, where claims of partisanship are easy to predict,

Ohio has a heightened interest in ensuring the Commission is actually politically balanced.

       And Ohio is not alone in seeking to achieve political balance for its election positions.

Many (likely most) States require balance between the two major parties when filling

election-supervision positions.    See, e.g., Ind. Code § 3-6-4.1-2 (“Each member of the

commission must be a member of a major political party of the state.”); Ken. Rev. Stat.

§ 117.015; Mich. Comp. Laws § 168.22a; Tenn. Code § 2-11-101; cf. Vintson v. Anton, 786 F.2d

1023, 1025 (11th Cir. 1986) (noting most States “follow the practice of requiring bipartisanship”

for “election boards”). And Plaintiffs cannot identify an alternative that equally serves Ohio’s

interests. Both capping the number of members from any single party and allowing minor

parties to have the unaffiliated seat raise the same balancing problems. This is because minor

parties often have stronger ties to one of the major parties. Imagine, for instance, how a

Commission with three Republican members, two Libertarian Party members, and only two

Democratic members would appear to an accused Democratic candidate.               Or consider the



                                                15
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 16 of 19 PAGEID #: 301




appearance of a Commission with a majority of Democratic and Green Party members to an

accused Republican.        Put differently, to protect impartiality and its appearance, the

Commission’s bipartisan balance reflects the reality that two parties predominate in Ohio. And

there is nothing wrong in recognizing this reality. See Timmons v. Twin Cities Area New Party,

520 U.S. 351, 367 (1997) (noting that states may “enact reasonable election regulations that may,

in practice, favor the traditional two-party system”).

        Because binding precedent holds that election positions may be filled based on party

affiliation (and limited to the two major parties), the membership of the Ohio Elections

Commission does not violate the First Amendment. And therefore, Plaintiffs have not and

cannot state a claim for relief.

        2.      Plaintiffs’ selective-enforcement claims also fail.

        Plaintiffs’ selective enforcement (or non-enforcement) claims fail as well.      First, as

previously noted, Plaintiffs have not been injured by the Commission Members’ decision finding

no probable cause of a violation related to the gubernatorial debates. But even if they had

standing, their claims fail because there has been no selective enforcement or even non-

enforcement. While a constitutional claim may lie for selective treatment—different treatment

from others—as to the enforcement of laws or the provision of services, a plaintiff must allege

“that a selection has taken place.” See United States v. Armstrong, 517 U.S. 456, 469 (1996)

(emphasis added) (quotation omitted). Without unequal treatment, a “failure to prosecute other

offenders” is not actionable. Latrieste Restaurant v. Village of Port Chester, 188 F.3d 65, 70 (2d

Cir. 1999) (holding a plaintiff’s claim that it was “treated selectively” failed absent a showing

that the village “knew of other violations, but declined to prosecute them”). Thus, selective

enforcement “requires” claimants to show that they were “single[d] out” in comparison to others

“in similar situations.” Libertarian Party of Ohio v. Husted, 831 F.3d 382, 394 (6th Cir. 2016).
                                                 16
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 17 of 19 PAGEID #: 302




       Plaintiffs’ claim that they do not need to show an actual selection is without merit. First,

the cases relied upon by Plaintiffs’ are related to unequal policing, not selective prosecution.

And Plaintiffs’ claims are about prosecution. For example, Plaintiffs’ complaints are not that the

Commission Members ignored their complaint; rather, the Plaintiffs acknowledge that the

Commission held a hearing and heard arguments from all parties.              Compl. ¶¶ 190-205.

Plaintiffs’ complaint is that the Commission Members did not agree with Plaintiffs’ that

violations of Ohio’s law had occurred and that the Commission Members did not take further

action against the other parties—i.e., the Commission Members did not commence with

prosecuting Plaintiffs’ complaints. It is essentially the same as a victim of a crime filing a

complaint with a prosecutor’s office, that office investigating the complaint, and then

determining that probable cause did not exist to pursue charges, and then the victim subsequently

attempting to appeal the prosecutor’s determination, arguing that their complaint was not

investigated. Here, the Commission Members seriously considered the argument presented to

them, but after considering those arguments, determined that there was not a sufficient showing

of probable cause to pursue the complaint. Plaintiffs attempt to appeal that decision to this Court

is inappropriate and unwarranted.

       Because Plaintiffs’ complaint raised selective prosecution claims, they must show that

they were treated differently than others. As noted in Pyke v. Cuomo, 258 F.3d 107, 109 (2d

2001)—a case relied on by Plaintiffs—“a plaintiff alleging a claim of selective prosecution in

violation of the Equal Protection Clause must plead and establish the existence of similarly

situated individuals.” The comparator is required “because courts grant special deference to the

executive branch in the performance of the ‘core’ executive function of deciding whether to

prosecute.” Id. (citing Armstrong, 517. U.S. at 465). The Commission Members are part of the



                                                17
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 18 of 19 PAGEID #: 303




executive branch, and one of their core functions is deciding whether to prosecute complaints—

their first step is making a probable cause determination. Their decision gets special deference;

and therefore, Plaintiffs must establish the existence of similarly situated individuals. They have

not, so they have failed to state a claim.

       And even in selective policing cases, some form of selection is needed, which is seen

through the cases cited by Plaintiffs. The Seventh Circuit noted that the claim required “singling

. . . out for unfavorable treatment.” Del Marcelle v. Brown County, 680 F.3d 887, 889 (7th Cir.

2012). Singling out implies that there has been a selection of some sort. In United States v.

Avery, 137 F.3d 343, 348 (6th Cir. 1995), the criminal defendant alleged that he was singled out

because of his race, and he even put forward evidence that African Americans were stopped

more “than any other group.” The comparison was implicit in his claim—he was stopped

because he was African American while people of other races were not stooped—and he

supported this claim with evidence.

       Likewise, in Ryan v. City of Detroit, 698 F. App’x 272, 282 (6th Cir. 2017), the Sixth

Circuit held that the “total lack of comparators” was “fatal” to the plaintiff’s case. There, the

Court determined that the plaintiff had not provided any evidence that similarly-situated

individuals were treated different, which was a “threshold matter.” Id. at 279. And even though

officers deviated from city policy, there was no evidence that showed “disparate treatment.” Id.

at 282. Here, there is also a total lack of comparators. Also the same is a lack of any evidence

showing disparate treatment.      The only “evidence” from Plaintiffs is that the Commission

Members disagreed with their in-house counsel. But if failing to follow city policy does not

show disparate treatment, then disagreeing with counsel does not show disparate treatment. At

bottom, nothing supports Plaintiffs’ selective enforcement claims, as they can point to neither



                                                18
Case: 2:19-cv-02501-ALM-KAJ Doc #: 15 Filed: 07/29/19 Page: 19 of 19 PAGEID #: 304




comparators nor evidence of disparate treatment. They fail to plead any unequal treatment on

the Commission’s part. So, their selective-treatment claims—whether styled as equal protection

or First Amendment claims—fail as a matter of law.

                                         * * *
       For these reasons, the Commission Members respectfully ask this Court to grant their

motion to dismiss and dismiss Plaintiffs’ complaint in its entirety.

                                                  Respectfully submitted,

                                                  DAVE YOST
                                                  Ohio Attorney General

                                                  s/ Tiffany L. Carwile
                                                  TIFFANY L. CARWILE (0082522)*
                                                      *Counsel of Record
                                                  ANDREW FRASER (0097129)
                                                  Assistant Attorneys General
                                                  Constitutional Offices Section
                                                  30 East Broad Street, 16th Floor
                                                  Columbus, Ohio 43215
                                                  Tel: 614-466-2872 | Fax: 614-728-7592
                                                  Tiffany.Carwile@OhioAttorneyGeneral.gov
                                                  Andrew.Fraser@OhioAttorneyGeneral.gov

                                                  Counsel for Defendant Commission Members




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2019, the foregoing was filed with the Court. Notice of

this filing will be sent by operation of the Court’s electronic filing system to all parties for whom

counsel has entered an appearance. Parties may access this filing through the Court’s system.


                                                  s/ Tiffany L. Carwile
                                                  TIFFANY L. CARWILE (0082522)
                                                  Assistant Attorney General



                                                 19
